 



Exhibit 10.25
EXECUTION COPY
JOINDER AND FIRST AMENDMENT TO PROGRAM CONTRACTS
     This Joinder and First Amendment to Program Contracts (this “First
Amendment”), dated as of November 10, 2006, is made by and among the following
parties (collectively, the “Parties”):
     HSBC Bank USA, National Association, a national banking association (“HSBC
NA”);
     HSBC Trust Company (Delaware), N.A., a national banking association (“HSBC
Trust”);
     HSBC Taxpayer Financial Services Inc., a Delaware corporation (“HSBC TFS”);
     Beneficial Franchise Company Inc., a Delaware corporation (“Beneficial
Franchise”);
     Household Tax Masters Acquisition Corporation, a Delaware corporation
(“HTMAC”);
     H&R Block Services, Inc., a Missouri corporation (“Block Services”);
     H&R Block Tax Services, Inc., a Missouri corporation (“Block Tax
Services”);
     H&R Block Enterprises, Inc., a Missouri corporation (“Block Enterprises”);
     H&R Block Eastern Enterprises, Inc., a Missouri corporation (“Block Eastern
Enterprises”);
     H&R Block Digital Tax Solutions, LLC, a Delaware limited liability company
(“Block Digital”);
     H&R Block and Associates, L.P., a Delaware limited partnership (“Block
Associates”);
     HRB Royalty, Inc., a Delaware corporation (“Royalty”);
     HSBC Finance Corporation, a Delaware corporation (“HSBC Finance”);
     H&R Block, Inc., a Missouri corporation (“H&R Block”); and
     Block Financial Corporation, a Delaware corporation (“BFC”).
NOTE: CERTAIN MATERIAL HAS BEEN OMMITTED FROM THIS AGREEMENT PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT UNDER RULE 24b-2. THE LOCATIONS OF THESE
OMISSIONS ARE INDICATED THROUGHOUT THE AGREEMENT BY THE FOLLOWING MARKINGS:
[***].

 



--------------------------------------------------------------------------------



 



RECITALS
     A. All the Parties hereto other than HSBC Trust and BFC entered into that
certain HSBC Retail Settlement Products Distribution Agreement, dated as of
September 23, 2005 (the “Original Retail Distribution Agreement”).
     B. Pursuant to Sections 2.6(b) and 2.7(a) of the Original Retail
Distribution Agreement and subject to the conditions set forth therein, HSBC NA
may assign its rights and Obligations under the Original Retail Distribution
Agreement and other Program Contracts to an Affiliate that is a national bank.
     C. Pursuant to Section 2.5(b) of the Digital Distribution Agreement (and
subject to the conditions set forth therein), HSBC NA may assign its rights and
Obligations thereunder to an Affiliate that is a national bank.
     D. Pursuant to Section 1.3(b) of the Participation Agreement (and subject
to the conditions set forth therein), HSBC NA may assign its rights and
Obligations thereunder to an Affiliate that is a national bank.
     E. Pursuant to Sections 1.3(b) of the Servicing Agreement (and subject to
the conditions set forth therein), HSBC NA may assign its right and Obligations
thereunder to an Affiliate that is a national bank.
     F. HSBC NA desires to (i) assign to HSBC Trust all of its rights and
Obligations under the Original Retail Distribution Agreement and the other
Program Contracts to which it is a party to serve as the Originator of
(A) Retail Settlement Products issued through Block Offices other than through
Block Offices located in the States of California, Delaware, Florida, New
Jersey, New York, Oregon and Washington, the Commonwealths of Massachusetts and
Pennsylvania and the District of Columbia (the “Assigned Locations”), and
(B) Digital Settlement Products issued through the Block Digital Channel, and
(ii) retain its rights and obligations under the Retail Distribution Agreement
and the other Program Contracts to which it is a party to serve as the
Originator of Retail Settlement Products issued through Block Offices located in
the States of California, Delaware, Florida, New Jersey, New York, Oregon and
Washington, the Commonwealths of Massachusetts and Pennsylvania and the District
of Columbia, (the “Retained Locations”).
     G. HSBC Trust desires to assume all of HSBC NA’s rights and Obligations to
serve as the Originator under (i) the Original Retail Distribution Agreement
with respect to Retail Settlement Products issued through the Assigned Locations
and (ii) the Digital Distribution Agreement with respect to Digital Settlement
Products issued through the Block Digital Channel.

2



--------------------------------------------------------------------------------



 



     H. HSBC Trust desires to assume all of HSBC NA’s rights and Obligations as
Originator under the Participation Agreement with respect to Retail Settlement
Products issued through Assigned Locations and Digital Settlement Products
issued through the Block Digital Channel.
     I. The Block Companies are willing to consent to the partial assignment of
rights and Obligations from HSBC NA to HSBC Trust.
     J. HSBC Trust is in the process of obtaining all regulatory approvals
necessary for it to carry out its obligations as Originator with respect to the
Assigned Locations and the Block Digital Channel, and the parties desire that no
assignment to, or agency appointment by, HSBC Trust occur until such approvals
are obtained.
     K. In connection with HSBC NA’s assignment of its rights and Obligations as
Originator to HSBC Trust with respect to Retail Settlement Products issued
through the Assigned Locations and Digital Settlement Products issued through
the Block Digital Channel, HSBC NA desires to terminate the Block Agents as its
Agents with respect to origination activities for Retail Settlement Products
issued through the Assigned Locations and Digital Settlement Products issued
through the Block Digital Channel.
     L. HSBC Trust as Originator desires to appoint the Block Agents as its
Agents in connection with its assumption of origination activities with respect
to Retail Settlement Products issued through the Assigned Locations and Digital
Settlement Products issued through the Block Digital Channel.
     M. The Parties hereto have jointly developed a new “Enhanced IRAL” product
and also desire to amend the Program Contracts to include such product as a type
of IRAL that may be offered to Clients.
     N. The Parties hereto desire to remove HTMAC as a party from all of the
Program Contracts to which it is currently a party and to substitute HSBC TFS in
its place.
     O. The Parties hereto desire to enter into this First Amendment to amend
the Original Retail Distribution Agreement and the other Program Contracts to
effect the foregoing changes (the Original Retail Distribution Agreement, as
amended by this First Amendment, and all subsequent amendments and restatements
thereof and supplements thereto, is referred to as the “Retail Distribution
Agreement”).
AGREEMENT
     ACCORDINGLY, the Parties to this First Amendment agree as follows:
     Section 1. Definitions. All capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the HSBC
Appendix of Defined Terms and Rules of Construction attached to the Original
Retail Distribution Agreement (as hereinafter amended), as hereinafter amended
by this First Amendment.

3



--------------------------------------------------------------------------------



 



     Section 2. Joinder, Assignment, Assumption and Consent.
          (a) HSBC NA hereby assigns to HSBC Trust all of its rights and
Obligations under the Retail Distribution Agreement and the other Program
Contracts to which it is a party to serve as the Originator of (i) Retail
Settlement Products issued through the Assigned Locations in the HSBC Trust
States and (ii) Digital Settlement Products issued through the Block Digital
Channel.
          (b) HSBC Trust, by execution of this First Amendment, hereby
(1) accepts such assignment from HSBC NA and agrees to become the Originator of
(i) Retail Settlement Products issued through the Assigned Locations in the HSBC
Trust States and (ii) Digital Settlement Products issued through the Block
Digital Channel, (2) agrees to be bound by all of the terms and conditions of
each of the Program Contracts applicable to “HSBC Bank” (as such term is amended
by this First Amendment) in its capacity as Originator with respect to the
Assigned Locations in the HSBC Trust States and the Block Digital Channel, and
(3) assumes all obligations and liabilities of “HSBC Bank” (as such term is
amended by this First Amendment) in its capacity as Originator with respect to
the Assigned Locations in the HSBC Trust States and the Block Digital Channel
under the Program Contracts to which it is a party.
          (c) The Block Companies hereby consent to the partial assignment of
the rights and Obligations of HSBC NA to HSBC Trust as provided in this First
Amendment to the extent such consent is required under the Program Contracts.
     Section 3. Removal of HTMAC as a Party. HTMAC hereby assigns to HSBC TFS
all of its rights and Obligations under the Retail Distribution Agreement and
the other Program Contracts to which it is a party and ceases to be a party to
any of the Program Contracts. HSBC TFS, by execution of this First Amendment,
hereby (1) accepts such assignment from HTMAC and agrees to be bound by all of
the terms and conditions of each of the Program Contracts applicable to “HTMAC”,
and (2) assumes all obligations and liabilities of “HTMAC” under the Program
Contracts to which it is a party. The Parties hereby consent to this assignment
and assumption with respect to the Program Contracts, including those to which
HTMAC is currently a party, effective as of the date of this First Amendment,
which include, but are not limited to, the Retail Distribution Agreement, the
Servicing Agreement, the Participation Agreement, the Indemnification Agreement
and the HSBC Common Interest, Joint Defense and Confidentiality Agreement dated
as of September 23, 2005 between the HSBC Companies (as defined prior to the
effective date of this First Amendment) and the Block Companies.
     Section 4. Agency Appointments and Terminations.
          (a) HSBC Trust hereby appoints the Block Agents, and the Block Agents
hereby accept such appointment, to act as agents of HSBC Trust for purposes of
offering and distributing Retail Settlement Products issued through the Assigned
Locations in the HSBC Trust States and Digital Settlement Products issued
through the Block Digital Channel.
          (b) HSBC NA hereby terminates the appointment of each of the Block
Agents and the Franchisee Agents as its agent with respect to offering and
distributing Retail Settlement

4



--------------------------------------------------------------------------------



 



Products issued through the Assigned Locations in the HSBC Trust States and
Digital Settlement Products issued through the Block Digital Channel.
     Section 5. Amendments.
          (a) The Appendix of Defined Terms and Rules of Construction attached
to the Original Retail Distribution Agreement is hereby amended:
                    (1) by adding thereto the following defined terms (which are
added thereto in alphabetical order:
     “Assigned Locations” shall mean all Block Offices other than Block Offices
located in the States of California, Delaware, Florida and New Jersey, New York,
Oregon and Washington, the Commonwealths of Massachusetts, and Pennsylvania and
the District of Columbia, provided, however, that these locations may be
modified prospectively in accordance with Section 2.8 of the Retail Distribution
Agreement.
     “Enhanced IRAL” shall mean (a) an IRAL issued to a Client who would not
have qualified for an IRAL but for implementation of the credit criteria for
Enhanced IRALs established by the Originator, or (b) an IRAL issued to a Client
in an amount greater than what such Client would have qualified for but for
implementation of the credit criteria for Enhanced IRALs established by the
Originator.
     “HSBC NA States” shall mean, collectively, the States of California,
Delaware, Florida, New Jersey, New York, Oregon and Washington, the
Commonwealths of Massachusetts and Pennsylvania and the District of Columbia,
provided, however, that these states may be modified prospectively in accordance
with Section 2.8 of the Retail Distribution Agreement.
     “HSBC Trust” shall mean HSBC Trust Company (Delaware), National
Association, a national banking association, and its successors and assigns.
     “HSBC Trust States” shall mean, collectively, all of the states,
commonwealths and territories of the United States of America and other
locations that do not constitute the HSBC NA States, provided, however, that the
states may be modified prospectively in accordance with Section 2.8 of the
Retail Distribution Agreement.
     “RAC Documents” shall mean with respect to each HSBC RAC, any and all other
documents executed and delivered in connection with the origination or
subsequent modification of such HSBC RAC.
     “Retained Locations” shall mean Block Offices located in the States of
California, Delaware, Florida, New Jersey, New York, Oregon and Washington, the
Commonwealths of Massachusetts and Pennsylvania and the District of Columbia,
provided, however, that these locations may be modified

5



--------------------------------------------------------------------------------



 



prospectively in accordance with Section 2.8 of the Retail Distribution
Agreement.
                    (2) by deleting in their entirety the existing definitions
of the following defined terms and inserting in their place the following new
definitions:
     “HSBC Bank” shall mean (a) HSBC NA or HSBC Trust, as the case may be, or
(b) in the event that HSBC NA or HSBC Trust shall assign their respective rights
and obligations under the Retail Distribution Agreement and the other Program
Contracts pursuant to Section 2.6(b) or 2.7 of the Retail Distribution
Agreement, and, if assigned pursuant to Section 2.7 of the Retail Distribution
Agreement, subject to the satisfaction of the terms and conditions specified in
Section 2.7(b) of the Retail Distribution Agreement, the national bank, federal
savings association, operating subsidiary or other Affiliate that is the
permitted assignee of HSBC NA or HSBC Trust, it being understood that when “HSBC
Bank” has the ability to act or make a determination under the Program
Contracts, each of the entities then constituting an “HSBC Bank” may do so
independently and no such entity is the agent of the other. For the avoidance of
doubt, the inclusion in the foregoing definition of “HSBC Bank” of references to
Sections of the Retail Distribution Agreement is not intended to, and shall not,
affect the rights of the parties pursuant to such Sections.
     “HSBC Companies” shall mean, collectively, HSBC Bank, HSBC NA, HSBC Trust,
HSBC TFS and Beneficial Franchise.
     “HSBC Indemnifying Parties” shall mean, collectively, HSBC Bank, HSBC TFS
and Beneficial Franchise.
     “IRAL” or “Instant Money” shall mean any of (a) a RAL for which a credit
decision is made prior to Block Services receiving both (i) the IRS Return
Notification and (ii) the Debt Indicator, (b) an Enhanced IRAL or (c) a RAL
designated as such by mutual written agreement of the HSBC Companies and the
Block Companies.
     “Originator” shall mean the originator of Retail Settlement Products
through Block Offices and Digital Settlement Products through the Block Digital
Channel; provided, however, that with respect to Retail Settlement Products
issued through Retained Locations in the HSBC NA States, the term “Originator”
refers only to HSBC NA and its permitted assignees or successors in interest,
and with respect to Retail Settlement Products issued through Assigned Locations
in the HSBC Trust States and Digital Settlement Products issued through the
Block Digital Channel, the term “Originator” refers only to HSBC Trust and its
permitted assignees or successors in interest.
     “RAL Documents” shall mean with respect to each HSBC RAL, the related Note
and the related Security Agreement, if applicable, and any and all

6



--------------------------------------------------------------------------------



 



other documents executed and delivered in connection with the origination or
subsequent modification of such HSBC RAL.
                    (3) The Parties agree that all Program Contracts are hereby
amended to incorporate the amendments to the Appendix of Defined Terms and Rules
of Construction pursuant to this Section 4.
          (b) The agency effective dates set forth in Section 2.1(c) and
Section 11.1(a) of the Retail Distribution Agreement are hereby amended to read
“November 10, 2006.”
          (c) Section 2.4(a)(iii) to the Retail Distribution Agreement is hereby
amended by adding the phrase “Subject to Section 2.4(c) hereof,” at the
beginning thereof.
          (d) A new Section 2.4(c) is hereby added to the Retail Distribution
Agreement immediately following Section 2.4(b) therein as follows:
     (c) Except as otherwise provided in this Retail Distribution Agreement, the
Originator shall Offer Enhanced IRALs through the Block Agents at the Block
Offices, and the Originator and the Block Agents shall comply with the policies
and procedures set forth in the Enhanced IRAL Product Policies and Procedures
Schedule attached hereto as Schedule 2.4(c). Any Client whose application for an
Enhanced IRAL is denied by HSBC Bank will receive free federal income tax return
preparation services from the Block Companies for the then current tax period.
          (e) Section 2.7 is hereby amended to permit HSBC Trust to assign its
rights and Obligations under the Retail Distribution Agreement and other Program
Contracts, on the same terms and subject to the same restrictions as are
applicable to HSBC NA.
          (f) A new Section 2.8 is hereby added to the Retail Distribution
Agreement, immediately following Section 2.7 therein as follows:
     Section 2.8. Future Modifications to Definitions of “Assigned Locations,”
“Retained Locations,” “HSBC NA States” and “HSBC Trust States.”
     (a) After April 15, 2007, the HSBC Companies may, in their reasonable
discretion, modify the definitions of “Assigned Location,” “Retained Location,”
“HSBC NA States” and “HSBC Trust States” to move locations and states from one
category to the other on an annual basis, provided that such modification does
not have a material adverse effect upon any of the Block Companies. Any such
modification shall be effective prospectively only, and shall be in effect for
an entire Tax Period.
     (b) During the Term of the Retail Distribution Agreement, on or before June
30th of each year, the HSBC Companies may notify the Block Companies in writing
of any such changes to such definitions, provided, however, that (i) the only
such change is a movement of an Assigned Location to a Retained Location, or
vice versa, and a corresponding movement of an HSBC

7



--------------------------------------------------------------------------------



 



Trust State to an HSBC NA State, or vice versa, (ii) the changes are done only
for entire states, commonwealths, territories or foreign countries, and
(iii) there are no Retained Locations in an HSBC Trust State or Assigned
Locations in any HSBC NA State. No other modifications to such definitions are
authorized under this Section 2.8. No whole or partial assignment to any other
entity is authorized under this Section 2.8.
     (c) It shall not be necessary for the parties to execute and deliver a
subsequent amendment to Program Contracts to evidence such modification, but the
parties may choose to do so if they deem it desirable.
     (d) The HSBC Companies shall reimburse the Block Companies for all
out-of-pocket expenses reasonably incurred by the Block Companies as a result of
any such modification.
          (g) Section 22.3 of the Retail Distribution Agreement is hereby
amended to read as follows:
     Section 22.3 Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including prepaid overnight courier,
facsimile transmission or similar writing) and shall be given to such party at
its address or facsimile number set forth in this Section 22.3 or on the
signature pages hereof or at such other address or facsimile number as such
party may hereafter specify in writing. Each such notice, request or other
communication shall be effective (a) if given by facsimile, when transmitted to
the facsimile number specified in this Section 22.3 and confirmation of receipt
is received by the sender, (b) if given by mail, upon the earlier of actual
receipt or five (5) Business Days after deposit in the United States Mail,
registered or certified mail, return receipt requested, properly addressed and
with proper postage prepaid, (c) one (1) Business Day after deposit with an
internationally reputable overnight courier properly addressed and with all
charges prepaid or (d) when received, if by any other means.
     Notices shall be addressed as follows:

     
If to HSBC TFS:
  HSBC Taxpayer Financial Services Inc.
 
  200 Somerset Corporate Blvd.
 
  Bridgewater, NJ 08807
 
  Telephone: 908-203-4441
 
  Facsimile: 908-203-4211
 
  Attention: CEO and Managing Director
 
   
With a copy to (which shall not
  HSBC Taxpayer Financial Services, Inc.
constitute notice hereunder):
  90 Christiana Road
 
  New Castle, DE 19707
 
  Telephone: 302-327-2507
 
  Facsimile: 302-327-2533
 
  Attention: General Counsel

8



--------------------------------------------------------------------------------



 



     
If to Beneficial Franchise:
  Beneficial Franchise Company Inc.
 
  200 Somerset Corporate Blvd.
 
  Bridgewater, NJ 08807
 
  Telephone: 908-203-4441
 
  Facsimile: 908-203-4211
 
  Attention: CEO and Managing Director
 
   
With a copy to (which shall not
  HSBC Taxpayer Financial Services, Inc.
constitute notice hereunder):
  90 Christiana Road
 
  New Castle, DE 19707
 
  Telephone: 302-327-2507   Facsimile: 302-327-2533   Attention: General Counsel
 
   
If to HSBC Finance:
  HSBC Finance Corporation
 
  200 Somerset Corporate Blvd.
 
  Bridgewater, NJ 08807
 
  Telephone: 908-203-2222
 
  Facsimile: 908-203-4221
 
  Attention: Patrick Cozza, Group Executive
 
   
With a copy to (which shall not
  HSBC Finance Corporation
constitute notice hereunder):
  2700 Sanders Road
 
  Prospect Heights, IL 60070
 
  Telephone: 847-564-6268
 
  Facsimile: 847-564-6001   Attention: Deputy General Counsel - Operations
 
   
If to HSBC NA:
  HSBC Bank USA, National Association
 
  One HSBC Center, 10th Floor
 
  Buffalo, NY 14203
 
  Telephone: 716-841-6197
 
  Facsimile: 716-841-6591
 
  Attention: Executive V.P., Consumer Finance
 
   
With a copy to (which shall not
  HSBC Bank USA, National Association
constitute notice hereunder):
  452 Fifth Ave., 7th Floor
 
  New York, NY 10018
 
  Telephone: 212-525-6533   Facsimile: 212-525-8447   Attention: General Counsel

9



--------------------------------------------------------------------------------



 



     
If to HSBC Trust:
  HSBC Trust Company (Delaware), N.A.
 
  1201 North Market Street
 
  Wilmington, DE 19801
 
  Telephone: 302-657-8429
 
  Facsimile: 302-657-8415
 
  Attention: President
 
   
With a copy to (which shall not
  HSBC Trust Company (Delaware), N.A.
constitute notice hereunder):
  452 Fifth Ave., 7th Floor
 
  New York, NY 10018
 
  Telephone: 212-525-6533   Facsimile: 212-525-8447   Attention: General Counsel
 
   
If to HSBC Bank:
  To both HSBC NA and HSBC Trust at the
 
  addresses listed above.
 
   
If to Block Services:
  H&R Block Services, Inc.
 
  One H&R Block Way
 
  Kansas City, Missouri 64105
 
  Telephone: 816-854-3000
 
  Facsimile: 816-854-8500
 
  Attention: President and General Counsel
 
   
With a copy to (which shall not
  Stinson Morrison Hecker LLP
constitute notice hereunder):
  1201 Walnut Street
 
  Kansas City, Missouri 64106
 
  Telephone: 816-691-3208   Facsimile: 816-691-3495   Attention: Mike W.
Lochmann
 
   
If to Block Tax Services:
  H&R Block Tax Services, Inc.
 
  One H&R Block Way
 
  Kansas City, Missouri 64105
 
  Telephone: 816-854-3000
 
  Facsimile: 816-854-8500
 
  Attention: President and General Counsel
 
   
With a copy to (which shall not
  Stinson Morrison Hecker LLP
constitute notice hereunder):
  1201 Walnut Street
 
  Kansas City, Missouri 64106
 
  Telephone: 816-691-3208   Facsimile: 816-691-3495   Attention: Mike W.
Lochmann

10



--------------------------------------------------------------------------------



 



     
If to Block Enterprises:
  H&R Block Enterprises, Inc.
 
  One H&R Block Way
 
  Kansas City, Missouri 64105
 
  Telephone: 816-854-3000
 
  Facsimile: 816-854-8500
 
  Attention: President and General Counsel
 
   
With a copy to (which shall not
  Stinson Morrison Hecker LLP
constitute notice hereunder):
  1201 Walnut Street
 
  Kansas City, Missouri 64106
 
  Telephone: 816-691-3208   Facsimile: 816-691-3495   Attention: Mike W.
Lochmann
 
   
If to Block Eastern Enterprises:
  H&R Block Eastern Enterprises, Inc.
 
  One H&R Block Way
 
  Kansas City, Missouri 64105
 
  Telephone: 816-854-3000
 
  Facsimile: 816-854-8500
 
  Attention: President and General Counsel
 
   
With a copy to (which shall not
  Stinson Morrison Hecker LLP
constitute notice hereunder):
  1201 Walnut Street
 
  Kansas City, Missouri 64106
 
  Telephone: 816-691-3208   Facsimile: 816-691-3495   Attention: Mike W.
Lochmann
 
   
If to Block Digital:
  H&R Block Digital Tax Solutions, LLC
 
  One H&R Block Way
 
  Kansas City, Missouri 64105
 
  Telephone: 816-854-3000
 
  Facsimile: 816-854-8500
 
  Attention: President and General Counsel
 
   
With a copy to (which shall not
  Stinson Morrison Hecker LLP
constitute notice hereunder):
  1201 Walnut Street
 
  Kansas City, Missouri 64106
 
  Telephone: 816-691-3208   Facsimile: 816-691-3495   Attention: Mike W.
Lochmann

11



--------------------------------------------------------------------------------



 



     
If to Block Associates:
  H&R Block and Associates, L.P.
 
  One H&R Block Way
 
  Kansas City, Missouri 64105
 
  Telephone: 816-854-3000
 
  Facsimile: 816-854-8500
 
  Attention: President and General Counsel
 
   
With a copy to (which shall not
  Stinson Morrison Hecker LLP
constitute notice hereunder):
  1201 Walnut Street
 
  Kansas City, Missouri 64106
 
  Telephone: 816-691-3208   Facsimile: 816-691-3495   Attention: Mike W.
Lochmann
 
   
If to Royalty:
  HRB Royalty, Inc.
 
  One H&R Block Way
 
  Kansas City, Missouri 64105
 
  Telephone: 816-854-3000
 
  Facsimile: 816-854-8500
 
  Attention: President and General Counsel
 
   
With a copy to (which shall not
  Stinson Morrison Hecker LLP
constitute notice hereunder):
  1201 Walnut Street
 
  Kansas City, Missouri 64106
 
  Telephone: 816-691-3208   Facsimile: 816-691-3495   Attention: Mike W.
Lochmann
 
   
If to BFC:
  Block Financial Corporation
 
  One H&R Block Way
 
  Kansas City, Missouri 64105
 
  Telephone: 816-854-3000
 
  Facsimile: 816-854-8500
 
  Attention: President and General Counsel
 
   
With a copy to (which shall not
  Stinson Morrison Hecker LLP
constitute notice hereunder):
  1201 Walnut Street
 
  Kansas City, Missouri 64106
 
  Telephone: 816-691-3208   Facsimile: 816-691-3495   Attention: Mike W.
Lochmann

12



--------------------------------------------------------------------------------



 



     
If to H& R Block:
  H&R Block, Inc.
 
  One H&R Block Way
 
  Kansas City, Missouri 64105
 
  Telephone: 816-854-3000
 
  Facsimile: 816-854-8500
 
  Attention: President and General Counsel
 
   
With a copy to (which shall not
  Stinson Morrison Hecker LLP
constitute notice hereunder):
  1201 Walnut Street
 
  Kansas City, Missouri 64106
 
  Telephone: 816-691-3208
 
  Facsimile: 816-691-3495
 
  Attention: Mike W. Lochmann

     (h) A new Section 22.22 is hereby added to the Retail Distribution
Agreement immediately following Section 22.21 therein as follows:
     “Section 22.22 Press Releases. During the Term of this Retail Distribution
Agreement, if any of the Block Companies or their Affiliates on the one hand, or
any of the HSBC Companies or their Affiliates on the other hand (in either case,
an “Issuing Party”, and the other party, the “Referenced Party”), proposes to:
     (a) provide any written communication to any Governmental Authority or
recognized consumer advocate group, in either case that specifically references,
by name or trade name, the Referenced Party and is reasonably expected to become
known to the general public, then the Issuing Party shall (i) provide to the
Referenced Party, via facsimile or email, a draft of such proposed written
communication a reasonable time (depending upon the circumstances) prior to
dissemination thereof, (ii) give the Referenced Party the opportunity to comment
upon such written communication and (iii) give reasonable consideration to the
Referenced Party’s comments, including making modifications to address the
Referenced Party’s concerns if doing so would be appropriate in the reasonable
judgment of the Issuing Party; or
     (b) issue a press release that specifically references, by name or trade
name, the Referenced Party, then the Issuing Party shall not issue any such
press release without the Referenced Party’s prior written consent, which
consent shall not be unreasonably withheld or unreasonably delayed;
provided, however, that for the avoidance of doubt, the foregoing notice and
approval procedures shall not apply to any:

  (i)   verbal communication;     (ii)   media discussion or interview;

13



--------------------------------------------------------------------------------



 



  (iii)   press release or written communication that refers to the Program
Contracts, the Settlement Product Program or any Settlement Product, but does
not specifically reference, by name or trade name, any Referenced Party;    
(iv)   informal or incidental written communication, including without
limitation, e-mails and facsimiles (provided that such means of communication is
not used to circumvent the intent and purpose of subparagraph (a) above);    
(v)   filing with or written communication to the SEC;     (vi)   notice or
written communication to employees, shareholders or franchisees;     (vii)  
written communication to a third party providing products or services to the
Issuing Party;     (viii)   written communication to educators, analysts,
foundations, “think tanks” and similar individuals and institutions;     (ix)  
notice or written communication to the Issuing Party’s federal or state
regulators;     (x)   written communication filed or made in any case,
arbitration or other legal or administrative proceeding to which the Issuing
Party or any of its Affiliates is a party or subject; or     (xi)   press
release or formal written communication relating to any pending dispute,
litigation or arbitration in which any of the Block Companies or their
Affiliates and any of the HSBC Companies or their Affiliates.”

          (i) The Agreement between H&R Block, Inc and HSBC Finance Corporation
dated September 23, 2005 is hereby amended by deleting the definition of “HSBC
Parties” and inserting in its place the following new definition:
     The “HSBC Parties” are: HSBC Bank USA, National Association; HSBC Taxpayer
Financial Services Inc. (f/k/a Household Tax Masters Inc. and Beneficial Tax
Masters Inc.); Beneficial Franchise Company Inc.; Beneficial Tax Centers, Inc.,
Household International, Inc., n/k/a HSBC Finance Corporation, Household Finance
Corporation, Household Bank, f.s.b.; Beneficial National Bank, and: (a) any and
all of their respective past, present, and future parent companies,
subsidiaries, divisions, affiliates, franchisees, predecessors, successors, and
assigns; (b) their respective present and former directors, officers, employees,
shareholders, and contractors (including, but not limited to, Imperial Capital
Bank); and (c) all persons or entities acting on behalf or at the direction of
any of the foregoing.

14



--------------------------------------------------------------------------------



 



     Section 6. Reference to and Effect Upon the Existing Program Contracts.
          (a) Except as explicitly stated in this First Amendment, all terms of
the Program Contracts as in effect immediately preceding execution of this First
Amendment shall remain in full force and effect as provided therein and in
accordance with the terms thereof.
          (b) Except as explicitly stated in this First Amendment, the
execution, delivery and effectiveness of this First Amendment shall not operate
as a waiver of any right, power or remedy of any party under the Program
Contracts as in effect immediately preceding execution of this First Amendment,
nor constitute a waiver of any provision of the Program Contracts as in effect
immediately preceding execution of this First Amendment.
          (c) Upon the effectiveness of this First Amendment, each reference in
each of the Program Contracts to “this Agreement,” “hereunder,” “hereof,”
“herein” or words of similar import shall mean and be a reference to such
Program Contract as amended by this First Amendment.
          (d) Subject to Section 5 above and the other specific provisions of
this Section 6, each reference to any Obligation of HSBC NA in the Program
Contracts, either directly or by inclusion of such entity in the definitions of
the terms “HSBC Bank,” “HSBC Companies,” “HSBC Indemnified Party” or “HSBC
Indemnifying Party,” shall be deemed to refer to Obligations of HSBC Trust with
respect to its activities as Originator for the Assigned Locations in the HSBC
Trust States and the Block Digital Channel. For the avoidance of doubt, any
reference to an obligation of “Originator” in the Program Contracts, as amended,
shall mean an obligation of either HSBC NA or HSBC Trust, severally.
          (e) Subject to the other terms and provisions of this First Amendment,
HSBC Trust hereby makes each and every representation, warranty and covenant of
HSBC NA in its capacity as Originator for the Assigned Locations in the HSBC
Trust States and the Block Digital Channel, whether specified as a
representation, warranty or covenant of “HSBC Bank,” an “HSBC Company,” the
“Originator,” an “HSBC Indemnified Party,” an “HSBC Indemnifying Party,” or
otherwise.
          (f) Subject to the other terms and provisions of this First Amendment,
each payment obligation of any Block Company to either HSBC NA or HSBC Trust
under the Program Contracts, as amended, whether specified as a payment
obligation to “HSBC Bank,” an “HSBC Company,” the “Originator,” an “HSBC
Indemnified Party” or an “HSBC Indemnifying Party,” or otherwise, shall be
computed on an aggregated basis (without duplication) with respect to both HSBC
NA and HSBC Trust.
          (g) Subject to the other terms and provisions of this First Amendment,
each payment obligation payable to any Block Company from either HSBC NA or HSBC
Trust under the Program Contracts, as amended, whether specified as a payment
obligation from “HSBC Bank,” an “HSBC Company,” the “Originator,” an “HSBC
Indemnified Party” or an “HSBC Indemnifying Party,” or otherwise, shall be
computed on an aggregate basis (without duplication) with respect to both HSBC
NA and HSBC Trust.

15



--------------------------------------------------------------------------------



 



          (h) Notwithstanding any other provision of the Program Contracts or
this First Amendment to the contrary, solely with respect to the assignment to
HSBC Trust contemplated hereunder, the provisions of Section 2.7(b)(iii) and
Section 2.7(c) of the Retail Agreement, and of Section 2.6 of each Franchise
Distribution Agreement, shall not be applicable and HSBC NA shall continue to be
party to all Program Contracts and responsible for all of its Obligations that
are not specifically assigned to HSBC Trust hereunder.
     Section 7. Partial Expense Reimbursement Related to Assignment.
          (a) No later than fifteen (15) days following the execution and
delivery of this First Amendment, the HSBC Companies agree to pay to the Block
Companies $500,000 to partially reimburse them for out-of-pocket expenses
incurred by them as a result of this assignment.
          (b) The Parties do not agree whether the assignment contemplated by
this First Amendment is pursuant to Section 2.6 or Section 2.7 of the Retail
Distribution Agreement. The foregoing allocation of expenses is for this First
Amendment only, and is not a precedent for any future reorganization, assignment
or other amendment to the Program Contracts.
     Section 8. HSBC Guaranty. HSBC Finance acknowledges that HSBC Trust has
become an HSBC Company covered by the HSBC Guaranty, as set forth in Article XX
of the Retail Distribution Agreement.
     Section 9. Further Assurances. The Parties agree to (i) furnish upon
request such further information, (ii) execute and deliver to each other such
additional documents and (iii) do such other acts and things, all as any Party
hereto may reasonably request for the purpose of carrying out the intent of this
First Amendment and partial assignment contemplated hereby.
     Section 10. Headings. Headings and captions used in this First Amendment
(including all exhibits and schedules thereto) are included herein for
convenience of reference only and shall not constitute a part of this First
Amendment for any other purpose or be given any substantive effect.
     Section 11. Alternative Dispute Resolution. ANY DISPUTE BETWEEN OR AMONG
THE PARTIES HERETO ARISING OUT OF OR RELATING TO THIS FIRST AMENDMENT OR THE
TRANSACTIONS CONTEMPLATED HEREIN (EXCEPT JUDICIAL ACTION FOR SPECIFIC
PERFORMANCE OR INJUNCTIVE RELIEF) SHALL BE RESOLVED AMONG THE PARTIES TO SUCH
DISPUTE BY NEGOTIATIONS, MEDIATION AND ARBITRATION IN ACCORDANCE WITH THE
PROVISIONS OF ARTICLE XXI OF THE RETAIL DISTRIBUTION AGREEMENT, WHICH ARE
INCORPORATED HEREIN BY REFERENCE.
     Section 12. Governing Law; Submission To Jurisdiction. THIS FIRST AMENDMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF MISSOURI. WITHOUT LIMITING THE EFFECT OF SECTION 11 HEREOF AND ARTICLE
XXI OF THE RETAIL DISTRIBUTION AGREEMENT, EACH OF THE PARTIES HERETO (A) SUBMITS
TO THE EXCLUSIVE JURISDICTION OF THE FEDERAL AND/OR STATE

16



--------------------------------------------------------------------------------



 



COURTS SITTING IN ST. LOUIS, MISSOURI FOR PURPOSES OF ALL LEGAL PROCEEDINGS FOR
SPECIFIC PERFORMANCE OR INJUNCTIVE RELIEF PERMITTED BY SECTION 21.12 OF THE
RETAIL DISTRIBUTION AGREEMENT, (B) IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT
ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM, (C) IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN SUCH PROCEEDING IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 22.3 OF THE RETAIL DISTRIBUTION
AGREEMENT, AND (D) AGREES THAT NOTHING IN THIS FIRST AMENDMENT WILL AFFECT THE
RIGHT OF ANY PARTY TO THIS FIRST AMENDMENT TO SERVE PROCESS IN ANY SUCH
PROCEEDING IN ANY OTHER MANNER PERMITTED BY LAW.
     Section 13. Waiver of Jury Trial. WITHOUT LIMITING THE EFFECT OF SECTION 10
HEREOF, EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION ARISING OUT OF OR RELATING TO THIS FIRST AMENDMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
     Section 14. Counterparts. This First Amendment may be signed in any number
of counterparts, each of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument. This First
Amendment shall become effective upon the execution of a counterpart hereof by
each of the parties hereto.
[remainder of page intentionally blank]

17



--------------------------------------------------------------------------------



 



THIS FIRST AMENDMENT CONTAINS A BINDING
ARBITRATION PROVISION WHICH MAY BE ENFORCED BY THE PARTIES
     IN WITNESS WHEREOF, the following Parties have caused this Joinder and
First Amendment to Program Contracts to be executed by their respective duly
authorized officers as of the date first set forth above, it being understood
that no Party, other than HSBC Trust, shall be deemed to become a signatory to
any Program Contract to which such Party was not previously a signatory as a
result of executing this First Amendment.

            HSBC BANK USA, NATIONAL ASSOCIATION,
a national banking association
      By:           Name:           Title:        

            HSBC TRUST COMPANY (DELAWARE), N.A.,
a national banking association
      By:           Name:           Title:        

            HSBC TAXPAYER FINANCIAL SERVICES INC.,
a Delaware corporation
      By:           Name:           Title:        

            BENEFICIAL FRANCHISE COMPANY INC.,
a Delaware corporation
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

THIS FIRST AMENDMENT CONTAINS A BINDING
ARBITRATION PROVISION WHICH MAY BE ENFORCED BY THE PARTIES

            HOUSEHOLD TAX MASTERS ACQUISITION CORPORATION,
a Delaware corporation
      By:           Name:           Title:        

            H&R BLOCK SERVICES, INC.,
a Missouri corporation
      By:           Name:           Title:        

            H&R BLOCK TAX SERVICES, INC.,
a Missouri corporation
      By:           Name:           Title:        

            H&R BLOCK ENTERPRISES, INC.,
a Missouri corporation
      By:           Name:           Title:        

            H&R BLOCK EASTERN ENTERPRISES, INC.,
a Missouri corporation
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

THIS FIRST AMENDMENT CONTAINS A BINDING
ARBITRATION PROVISION WHICH MAY BE ENFORCED BY THE PARTIES

            H&R BLOCK DIGITAL TAX SOLUTIONS, LLC,
a Delaware limited liability company
      By:           Name:           Title:        

                  H&R BLOCK AND ASSOCIATES, L.P.,
a Delaware limited partnership    
 
           
 
  By:   HRB Texas Enterprises, Inc.,    
 
      its General Partner    

                  By:           Name:           Title:        

            HRB ROYALTY, INC.,
a Delaware corporation
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

THIS FIRST AMENDMENT CONTAINS A BINDING
ARBITRATION PROVISION WHICH MAY BE ENFORCED BY THE PARTIES
     IN WITNESS WHEREOF, the following Parties hereto have caused this Joinder
and First Amendment to Program Contracts to be executed by their respective duly
authorized officers as of the date first set forth above solely for the limited
purpose of acknowledging the amendments set forth herein in connection with such
Parties’ respective guaranties set forth in Article XX, and also for purposes of
Articles XXI and XXII of the Retail Distribution Agreement, and, with respect to
HSBC Finance, the acknowledgement set forth in Section 7 of this Joinder and
First Amendment to the Program Contracts.

            HSBC FINANCE CORPORATION,
A Delaware corporation
      By:           Name:           Title:        

            H&R BLOCK, INC.,
A Missouri corporation
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

Schedule 2.4(c)
Enhanced IRAL Product Policies and Procedures
[***]

 